El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
Se trata de una solicitud de dominio radicada por los re-currentes ante el Tribunal Superior, solicitando se le recono-ciera el dominio de cuatro parcelas de terreno, descritas en dicha solicitud bajo las letras A, B, C y D.
Los recurridos se opusieron a la solicitud de dominio en cuanto a la parcela letra “A”, alegando en la mencionada opo-sición que dicha propiedad les pertenecía, en pro indiviso ha-biéndola adquirido por adjudicación como herederos de Ramona Isidora Almodóvar, quien a su vez la había adquirido *519por compra a Ramón Antonio Almodóvar Horrach por la escri-tura Núm. 43 de 4 de abril de 1949 y el Sr. Almodóvar Ho-rrach la adquirió por compra al causante de los recurrentes don Sinforoso Nazario Toro y su esposa Tomasa García por la escritura Núm. 161 de 17 de julio de 1924. Se alegó también en la oposición radicada que los opositores y los anteriores adquirentes de la parcela mencionada han estado poseyendo dicha parcela como dueños, y que el causante de los recurrentes trabajaba dicha propiedad en su carácter de medianero o apar-cero mediante convenio verbal de aparcería que celebrara con el dueño de dicha parcela don Ramón Antonio Almodóvar Horrach y que continuó luego con los subsiguientes dueños de la referida parcela.
Celebrada la correspondiente vista y presentada tanto prueba testifical como documental se dictó sentencia decla-rando justificado a favor de los opositores recurridos el domi-nio sobre la finca “A”.
La prueba testifical desfilada durante la vista del caso en cuanto a esta finca fue la siguiente:
Prueba de los Promoventes

Efigenia Nazario de Lugo:

Declara que su papá don Sinforoso Nazario. dejó finca de dos cuerdas y media en el Barrio Minillas de San Germán. Colinda por el Norte con Sucn. Melitón Almodóvar; Sur, antes la vía del-ferrocarril, hoy Sinforoso; Este, Isidora Almo-dóvar; Oeste, camino vecinal que la separa de terrenos de Be-lén Palmer. La finca la adquirió don Sinforoso por compra a don Rodulfo Nazario Jusino según escritura Núm. 77 de 24 de abril de 1922. La finca tiene un valor de $2,000 y está libre de cargas. Que desde 1922 nadie molestó a su padre en la pose-sión de la finca, tampoco nadie ha molestado a los herederos a partir de la muerte de su padre en 1961. Esa posesión ha sido pública. En la actualidad la tiene su hermano mayor y la de-*520dica a caña la cual muele en la Central Rufina a nombre de Sinforoso Nazario. En el contrainterrogatorio declaró que no tiene conocimiento de que su padre vendiera la finca después de 1922. Que su padre nunca fue medianero de nadie. En la información de herencia la pusieron como suya y la valora-ron en $2,000. No tiene conocimiento de que su padre la vendiera a don Ramón Antonio Almodóvar.

Martín Colón:

Tiene 73 años y vive en Minillas, carretera. Antes vivía en Minillas Valle hasta el 1958. Conoció a don Sinforoso Na-zario así como la finquita que él dejó en Minillas Valle en El Retiro. Que esa finquita perteneció a Don Sinforoso Nazario y después de él morir a la Sucn. Nazario. Que sabe y le cons-ta que don Sinforoso Nazario era el dueño porque trabajaba con él en las dos cuerdas y media. Sembraba caña, la ripiaba y la cortaba. Don Sinforoso lo ponía a trabajar en la finca y después de su muerte era don Hipólito Nazario. La finca está sembrada de caña todavía. Él trabajaba con “Foro” y éste era el que le pagaba. Conoce a María Almodóvar Horrach, a José Pablo Almodóvar Horrach y a doña Hilda Ortiz. Que no tiene conocimiento de que esa finca haya pertenecido a otras personas. Que trabajaba en otras fincas de don Foro y de los principales Almodóvar. Con estos últimos trabajó desde 1958. Nunca fue a trabajar a la finca de dos cuerdas y media de los Almodóvar. En estos momentos interviene el abogado de los opositores (pág. 22) y manifiesta que ellos han aceptado que la finca está en posesión de los Nazario. Continúa declarando el testigo que nunca ha salido del barrio Minillas.
En la repregunta declara que él sabía que la finca era del Sr. Nazario porque trabajaba con él y era quien le pagaba. Que sabía que la finca era de Sinforoso Nazario porque la compró a Rodulfo Nazario en el veintidós. No sabe si la vendió a otra persona después. Que se sembró caña en el, ’62 todas las dos cuerdas y media pero salteada.

*521
Luis Manuel Acosta:

Tiene 75 años y vive en Manillas Valle. Conoce la finca de don Sinforoso Nazario y no ha conocido a otras personas en posesión de la misma. Como dueño conoció a Don Sinforoso Nazario y a sus hijos. No ha salido nunca del Barrio Mini-llas. Ha trabajado en la finca cortando la caña en bueyes y carros de él y le ha pagado don Sinforoso Nazario. En la re-pregunta declara que además del Sr. Nazario trabajó para un hermano de éste. No conoce que alguien le haya comprado las dos cuerdas y media al Sr. Nazario.

Julián Caballero:

Es Supervisor de Estabilización y Conservación Agrícola de Mayagüez. Como supervisor lleva récords de las fincas que cobran compensación de caña, cierta contabilidad con el cuer-daje y con las cañas que se cosechan todos los años. Tales récords son de cada colono. Tiene récords de don Sinforoso Nazario en los que aparece el Sr. Nazario como patrono y dueño de todas las fincas. No aparece como medianero. Cuando se trata de un medianero al pagar compensación firma la soli-citud de pago el medianero y el patrono. El pago se hace en-tonces individualmente al medianero y al patrono. La solicitud la tienen que hacer los dos y se le paga a los dos. De acuerdo con sus récords la persona que aparece firmando es el Sr. Hi-pólito Nazario. En el contrainterrogatorio declaró que el Sr. Hipólito Nazario aparece firmando desde el 1961 en adelante. Antes de 1961 no aparece nada firmado porque anteriormente era de don Sinforoso. Si la finca es arrendada el patrono es el que la cultiva. Si es arrendada entonces ellos exigen un con-trato de arrendamiento. Del 1961 para atrás el Sr. Nazario aparecía como dueño. Debe haber presentado papeles de tal hecho pero que en la actualidad tienen tan sólo de 1961 en adelante porque en los casos pequeños después de un registro devolvieron las escrituras a los interesados. Cuando una persona va donde ellos y dice que es dueño de una propiedad le *522exigen la escritura. Se le muestra copia de una escritura para ver si es la que presentó el Sr. Nazario e indica que no tiene señal de que haya pasado por su oficina. No puede decir que haya presentado un documento que no fuera el que se le muestra. Que debe haber presentado alguno pero que no puede asegurarlo porque no se le presentó a él. Que hubo una época por el 1938 en que no presentaban escrituras. La persona iba a la central daba la información y era suficiente. Desde el cuarenta que él estaba trabajando en la agencia se han exi-gido escrituras.

Miguel Padovani:

Vive en San Germán y es empleado de la Central Rufina donde está hace 12 años. Su labor es inspector de colonos. Conoce la finca de don Sinforoso Nazario y está sembrada de caña. El Sr. Nazario era colono de la Central. Inspeccionó al Sr. Nazario. Sus cañas se molían a nombre de él y después a nombre de la sucesión. A nombre de don Sinforoso se molían como dueño. Después de la muerte del Sr. Nazario apa-rece como dueño la Sucn. y no como medianero. Cuando se trata de un medianero tiene que llenar unas formas en la oficina y cobran compensación el dueño y el medianero teniendo que firmar ambos. Si no firman no le pagan a ninguno. Cuan-do la SECA hace los pagos los hace a nombre de los dos. En el contrainterrogatorio declara que está trabajando en la Central desde 1953. Si las partes no hacen constar que son media-neros no es cuestión de la central, es cuestión de la SECA. No es empleado de la SECA pero son los que citan a los colo-nos para firmar compensación. Si la persona es dueña tiene que demostrarlo y los papeles de la SECA dicen que el Sr. Naza-rio es dueño. Que cuando él fue a la Central ya estaban en récord los papeles donde aparecía como dueño. Los papeles dicen que la Parcela A y B eran propias. Ellos le exigían una es-critura. Se le muestran dos escrituras de venta donde vende *523don Rodulfo Nazario y en la otra vende don Sinf oroso Nazario en 1924.

Santos Rivera Pabón:

Tiene 44 años y nació y se crió en Minilla Valle en San Germán. Conoce una finca de don Sinf oroso Nazario de dos cuerdas y media. Lo conoce porque Ramón Antonio Almodó-var era papá de su esposa y nunca le dijo que había vendido. Se le preguntó qué personas estaban en posesión de las fincas anteriormente entonces el abogado de los opositores indica nue-vamente que ellos aceptan que don Sinf oroso la tenía (pág. 45). Acepta también que la trabajaba la Sucn. de Don Sinfo-roso Nazario. Continúa declarando el testigo que nunca ha co-nocido que Don Sinf oroso Nazario haya trabajado como me-dianero. En el contrainterrogatorio declara que la finca era anteriormente de don Rodulfo Nazario, que no saben quién la compró ni cuando la vendió ni puede decir que él no la hu-biera vendido. Terminada la repregunta el Juez pregunta el parentesco entre el testigo y los Almodóvar. Se aclara que es-taba casado con una hija de don Ramón Antonio Almodóvar quien según los opositores fue el que compró la finca al Sr. Sinf oroso Nazario.
Prueba de los Opositores

Jenaro C. Nazario:

Declara que vive en Minillas. Conocía don Sinf oroso Na-zario, a don Ramón Antonio Almodóvar Horrach, quien era tío de él y a doña Ramona Almodóvar Horrach. Que el dueño original de la finca de dos cuerdas y media era don Sinf oroso Nazario, quien la había comprado a Rodulfo Nazario. El señor Nazario la vendió a Ramón Almodóvar Horrach y en el 1949 este señor se la vendió a una prima del testigo, Ramona Al-modóvar Horrach. La Sra. Almodóvar Horrach murió dejando testamento en el que nombró como albacea al testigo. Muerta *524la Sra. Almodóvar se hizo la liquidación y partición de los bienes de la Sra. Almodóvar y pasaron a ser dueños de la finca el declarante y los herederos de doña Isidora. Que doña María Isidora Almodóvar era tía de él; don Pablo Almodóvar, tío; la Sra. Rosa Cruz, hija adoptiva; Rosa Julia, hija de él; Melitón, Rafael y Monserrate Almodóvar, primos y Eusebia María Almodóvar, hija reconocida. Que la finca fue vendida a don Ramón Antonio Almodóvar. Que hubo un contrato verbal de medianería. Que él lo sabe porque visitaba la casa del Sr. Almodóvar y era como un consejero. Que después de vendida la finca el Sr. Sinforoso Nazario siguió cultivándola al igual que cuando don Ramón Antonio la vendió a Ramona Isidora Almodóvar. Que el Sr. Nazario continuó como medianero y así lo recordaba toda la familia. Que en el 1951 ya muerta doña Ramona Isidora requirieron a Don Sinforoso para que les diera su finca. Que él les pagaba pero que después se negó a hacerlo porque esa finca no se la había vendido a su tío. Que insistió para que pagara pero se negó a ello. Muerto el Sr. Nazario han requerido a los herederos para que paguen pero no lo han hecho. Las contribuciones la pagaban los herederos de doña Isidora.
En el contrainterrogatorio declara que don Sinforoso le pagaba en dinero efectivo y en cosas. Eso lo hizo los tres años después del 1951. Antes de 1951 le pagaba a su tía. Sabe que es así porque era de la casa y estaba presente siem-pre que él le pagaba. Que su tía le decía que el dinero era de la medianería. Que él llamó a Jobo para que le pagara y él le dijo que a lo mejor ese terreno no lo habían vendido. Eso lo dijeron desde el 1951 en adelante. Como albacea de la herencia de doña Ramona le reclamó a don Sinforoso y éste le pagó dos o tres años eran seis u ocho pesos. Que un cuñado de él fue a ver si pagaban y le dijeron que mataba antes de entregar a los familiares. Eso fue en 1957. Se entrevistaron con el abogado de la familia y estaba en trámite de hacer un desahucio en 1961. Que trataron con amigos de que le entrega-*525ra la finca. Como Albacea trató de que cumplieran. Que no era cierto que él hiciera gestiones para que don Foro le vendiera a él. Como dueños de la finca nunca fueron requeridos para aceptar o pagar daños. Después de 1951 dos o tres años reci-bió dinero que era la ampliación total de las cuentas. Que en el 1951 don Sinforoso estuvo conforme con .seguir la me-dianería. Que don Sinforoso nunca le quiso entregar la finca. Eso fue desde el 1951 en adelante. Después de 1951 le hizo una liquidación de medianería a él y a su tía dos o tres. Que del 1951 para atrás le liquidaba a su tía en dinero efec-tivo $125 ó $140.
No conforme con la sentencia dictada, los peticionarios solicitaron la revisión de dicha sentencia ante este Honorable Tribunal. Alegaron la comisión de dos errores por el tribunal inferior:
“1. el tribunal de instancia cometió error al resolver que los opositores son dueños de la parcela de terreno de dos cuerdas y media descrita bajo la letra A a pesar de que los propios oposi-tores admitieron en el acto del juicio que los causantes de los promoventes primero y éstos luego habían estado en la posesión de dicha finca desde el año 1922.
“2. el Tribunal de instancia cometió error al apreciar el conjunto de la prueba.”
La sentencia del tribunal de instancia declarando justi-ficado el dominio de la parcela A, a favor de los opositores se funda (1) en la escritura de compraventa de dicha parcela otorgada en el año 1924 por don Sinforoso Nazario Toro y su esposa a favor de don Ramón Antonio Almodóvar Horrach quien a su vez la vendió en 1949 por la escritura pública a doña Ramona Isidora Almodóvar Horrach, causante de los opositores, (2) en el pago de la contribución territorial por los opositores y su causante, y (3) en la posesión de “dicha finca en pro indiviso, quieta, pacífica y públicamente, sin inte-rrupción desde el fallecimiento de su causante Ramona Isi-dora Almodóvar Horrach y contando el término de posesión de *526ésta y de los demás anteriores dueños, dicha posesión ininte-rrumpida ha sido por más de treinta años con justo título.”
La escritura de compraventa otorgada en 1924 por el causante de los promoventes a favor de don Ramón Antonio Almodóvar Horrach, no es decisiva en cuanto a los derechos dominicales de las partes sobre la finca en litigio. Ese título de dominio cede y se pierde ante otro obtenido mediante la prescripción adquisitiva. 31 L.P.R.A. see. 5280; González v. Sucn. Roqué, 47 D.P.R. 522 (1934); Morales v. Landrau, 15 D.P.R. 782 (1909).
Tampoco es determinante de un título de dominio el hecho de que se paguen las contribuciones territoriales aunque es un factor a considerarse al determinar si una persona es dueña de un finca. En Dávila v. Córdova, 77 D.P.R. 136, 155 (1954), se argumenta por la Sucesión demandada y apelada que ella pagaba las contribuciones sobre la propiedad y este Tribunal, citando a Jiménez v. Municipio, 70 D.P.R. 517 (1949), indicó, “Ya hemos resuelto que el hecho de que una persona haya estado en posesión de un inmueble por más de treinta años sin haber pagado las contribuciones sobre la propiedad, no implica, por sí sólo, que sea una mera tenedora de la propiedad poseída:....”
Es un hecho admitido por los opositores que los promo-ventes y su causante han estado en la posesión material de la finca desde el año 1922, fecha en que don Sinforoso Nazario la adquirió, por compra a don Rodulfo Nazario Jusino me-diante escritura pública, o sea, por más de 30 años. La cuestión se reduce, por tanto, a determinar si desde el año 1924, fecha en que el Sr. Nazario otorgó la escritura de compraventa a favor del Sr. Almodóvar Horrach, continuó el vendedor pose-yendo la finca pública e ininterrumpidamente y en concepto de dueño.
Para ¡demostrar que los promoventes ni su causante pose-yeron en concepto de dueños, los interventores trataron de *527probar la existencia de un contrato verbal de medianería entre los verdaderos dueños y el Sr. Almodóvar.
Fue fundándose en ese contrato de medianería que el tribunal sentenciador resolvió en contra de los promoventes. Al así hacerlo, incidió. La única prueba sobre el alegado con-trato de medianería consistió en el testimonio del Sr. Jenaro C. Nazario. Este testigo fue el albacea nombrado por doña Ramona Almodóvar Horrach, y según su testimonio él ha pa-sado a ser dueño de la finca en unión a los herederos de doña Isidora Almodóvar. En cuanto al contrato de medianería co-noce su existencia porque veía cuando don Sinforoso Nazario le pagaba primero a su tía y ésta le decía que el dinero era de la medianería y que después del año 1951 don Sinforoso le pagó en dos o tres ocasiones.
En verdad resulta vago, impreciso y muy general este testimonio en cuanto al alegado contrato de medianería, y debió declararse insuficiente en derecho para destruir un título de dominio adquirido por los promoventes por prescripción, según resulta de la preponderancia de la prueba aducida por éstos.
Para la comunidad, don Sinforoso primero y luego sus herederos fueron tenidos como dueños de la finca por más de 30 años. Este concepto quedó acreditado tanto por las per-sonas que trabajaron en la finca, como por aquellas otras personas con quienes el Sr. Sinforoso Almodóvar primero y luego sus causahabientes, tuvieron relaciones con motivo de la explotación de la finca, tal como el Supervisor de Estabiliza-ción y Conservación Agrícola de Mayagüez, Sr. Julián Caballero, y el inspector de colonos de la Central Rufina, Sr. Miguel Padovani.
Habiendo los promoventes justificado plenamente, por la preponderancia de la prueba, su título de dominio sobre la finca letra “A” — Dávila v. Córdova, supra — se revocará la *528sentencia dictada por el Tribunal Superior y se dictará otra, así decretándolo.